Title: From James Madison to Edmund Randolph, 10 May 1789
From: Madison, James
To: Randolph, Edmund


My dear friendN. York May 10. 1789
Whilst I thank you for your favr of the 23d. Ult: I must remind you that it does not contain the promised information on the Case of the French Consul here. I am led to it by being myself just reminded by him of the omission on my part.
The plan of an immediate temporary impost was what first occurred on the subject. It is not yet abandoned, but the practicability is questionable. The plan of 1783 was inadmissible without alteration on some points which have been most productive of delay. I allude particularly to the ratio between the duties on rum & molasses. When this plan was recommended by Congress the States could restrain the substitution of N. England rum by taxing it, which being now prohibited, an indirect tax on it through the medium of Molasses is become essential on the part of the National Authority. The rates of impost are in their last Stage and will probably be soon determined. The plan of temporary collection, by a general adoption of the existing regulations of the States is also before the H. of Reps. A Uniform plan will in a day or two follow it from the Committee appointed to report the proper mode. The House will be able to make their election, between the two. The reasons for despatch will recommend the first, if it can be made to hold water, which is much doubted. Whichever plan may be preferred it will be proper perhaps to limit its duration, that a more correct provision within a reasonable time may be rendered a matter of necessity.
No question has been made in this quarter or elsewhere as far as I have learned, whether the Genl. ought to have accepted the trust. On the contrary Opinions have been unanimous & decided that it was essential to the Commencement of the Government, and a duty from which no private considerations could absolve him. The promptitude of his setting out from Mount Vernon was the effect of information of the delay of business here, the impatience of the public mind, and the necessity of his presence to make the Government competent to its first & most urgent objects. His election was known to him with certainty a long time before the ballots were opened, and informally communicated I believe, before it was regularly notified. It was taken for granted here that under the circumstances of the occasion, he would lose no time in repairing to his Station, if he meant not to decline it altogether. Col: Griffin has I presume sent you his inaugural Speech. Inclosed is the Answer of the H. of Reps. The address is purged you will observe of all titles whatsoever except the Constitutional one. This point had been previously determined by a report from a joint Committee originated by the Senate for the purpose of settling what or whether any titles shd. be annexed to the President & vice president. The report was unanimously agreed to by the H. of Reps. previous to the address. I am sorry to find that the Senate do not concur in this principle of dignified simplicity. They have disagreed to the report of the joint Committee, and have proposed another consultation on the subject. The H. of Reps. will assuredly adhere to the first determination. The friends of titles in the other Branch are headed by the v—ce-p—si—d—t, who is seconded with all the force & urgency of natural temper by R. H. L.!!! I make no other remark on [the] case, than that it is communicated to yourself only. Ever most Affectly. Yrs.
Js. Madison Jr.
My complts. to the Presidt. I wish to write to him, but my friends must excuse me from much of the attention which my inclination wd. give them.
